DETAILED ACTION
This action is in response to the communication filed on 04/28/2022.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 04/28/2022, the claims 21-27 (renumbered as 1-7) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In view of the applicant amendment filed on 04/28/2022 all rejections have been withdrawn. 
Terminal Disclaimer
A terminal disclaimer has been approved by the office after it has been filed by the applicant on 04/28/2022. Thus, a double patenting rejection is withdrawn.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 21, 24 and 27. Therefore, combination of claimed elements recited in independent claims 21, 24 and 27 are allowed. Dependent claims 22-23 depends directly or indirectly on claim 21, therefore they are allowed. Dependent claims 25-26 depends directly or indirectly on claim 24, therefore they are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Aqeel Hussain, “Textual Similarity,” published by the Technical University of Denmark,
pages 1 — 86, 2012, available at http://www2.imm.dtu.dk/pubdb/edoc/imm6364. pdf
Baker et al discloses US 10180964 A1 Candidate answer passages.
Baker et al discloses US 9940367 A1 Scoring candidate answer passages.
Brown et al discloses US 8275803 B2 System and method for providing answers to
questions.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166